Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	In response to the restriction requirement (titled “Remarks”, filed 05/10/2022), applicant elects without traverse group I, claims 1-4 and 6-9, drawn to an oligonucleotide probe. From group I, the applicant further elects the linker region of claims 3 and 8. 
For the purpose of compact prosecution and in view of the prior art, the election of species requirement is withdrawn. Claims 1-4 and 6-9 are under consideration in this Office action.
Claims 5 and 10-17 are withdrawn.

Priority
	This application is a 371 of PCT/JP2019/010012 (filed 03/12/2019) which claims foreign priority to JP2018-047582 (filed 03/15/2018).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or on a submitted IDS, they have not been considered.
The following IDS documents were lined through due to a lack of an English translation:
IDS filed 09/11/2020 Foreign Patent Documents Cite No. 2 and 3; and
IDS filed 08/25/2021 Foreign Patent Documents Cite No. 8.
Two IDS were filed on 11/08/2021, and appear to be duplicates of one another. Once copy has 
been crossed out in its entirety.

Drawings
The drawings (Fig. 1 and 3) are objected to because the nucleotide sequences appearing in the figures are not identified by sequence identifiers. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency #1 – Nucleotide and/or amino acid sequences appearing in the drawings (Fig. 1 and 3) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Eiken (WO 2016/098595 A1; cited on the 09/11/2020 IDS; previously cited by the examiner and new translation provided) in view of Cobb (US 20140227683 A1; previously cited by the examiner). 
Examiner notes, while the previous Eiken translation copy was provided, a more clear (i.e., unpixellated) copy is provided for readability purposes.
Regarding claim 1, Eiken teaches an oligonucleotide probe used to detect a single nucleotide polymorphism (SNP) present in a target nucleic acid. See claim 1, figure 1 and pages 4 and 5.
Eiken teaches the probe comprises three regions: a reporter region for detecting the SNP, an anchor region capable of hybridizing to the target, and a linker region connecting the reporter region and anchor region, where the linker region is non-complementary to the target nucleic acid. See claim 1, figure 1 and pages 4 and 5.
	Eiken teaches the reporter region comprises a fluorescent dye, where when the reporter region hybridizes with the target comprising the SNP, the fluorescent dye quenches. See claim 1, figure 1 and pages 4 and 5.
	Eiken teaches the length of the reporter region is shorter than the length of the anchor region. See claim 2, figure 1 and pages 4 and 5.
	Eiken falls silent to teach the anchor region comprising a sequence capable of detecting a SNP, therefore, allowing the probe to detect two cis-configured SNPs present in a single target nucleic acid.
	Cobb teaches a probe comprising three regions: a reporter region, an anchor region and a linker region, where the linker region connects the reporter and anchor region. See figures 1 and 9, and paragraphs [0072]-[0073].
	Cobb teaches the reporter region is of length 50-200 nt and the anchor region is of length 100-200 nt. See paragraph [0073]. Therefore, Cobb teaches an embodiment where the reporter region is shorter than the anchor region in length.
	Cobb teaches the reporter region comprises a fluorescent label. See paragraph [0073].
	Cobb teaches the reporter region and anchor region comprise sequences used to detect two SNPs. See figure 9 (MUT:MUT) and paragraph [0086].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to have modified the probe of Eiken with the teachings of Cobb to modify the anchor region of Eiken to detect a SNP. One would be motivated to perform the suggested modification as suggested by Cobb, such a probe permits simple multiplex detection of multiple SNPs across a relatively long stretch of genome, see paragraph [0087].
	Regarding claims 2, 6, 7 and 9, Eiken recites the linker region comprises: an oligonucleotide having a base sequence not containing a universal base, an oligonucleotide composed of only one base of adenine, guanine, cytosine or thymine, and an oligonucleotide composed of 3 to 11 nucleotides. See claims 3-5.
	Regarding claim 3 and 8, Eiken recites the linker region comprises: an oligonucleotide composed of only one base of adenine, guanine, cytosine or thymine and an oligonucleotide composed of 3 to 11 nucleotides. See claims 4 and 5. 
	Regarding claim 4, Eiken recites the linker region is an oligonucleotide composed of 3 to 11 nucleotides. See claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEY O'SHEA whose telephone number is (571)270-5561. The examiner can normally be reached Mon. - Thurs. 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.J.O./Junior Patent Examiner, Art Unit 1635                 			/JOSEPH G. DAUNER/                                                                                                                    Primary Examiner, Art Unit 1634